EXHIBIT Telkom SA Limited (Registration Number 1991/005476/06) ISIN ZAE000044897 JSE and NYSE Share Code TKG ("Telkom" or "the Company") Telkom SA Limited (TKG) Resignation of Director In compliance with paragraph 3.59(b) of the Listings Requirements of the JSE Limited, the Board of Telkom hereby advises that Mr Mark Lamberti has resigned as an independent non executive director of Telkom with effect from 3 June The Board thanks Mr Lamberti for his commitment and valuable contribution to Telkom, given ex gratia over the past year and wishes him well in his future endeavours. Pretoria 4 June Sponsor UBS Securities South Africa (Pty) Limited
